UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported ): March 23, 2017 CKX Lands, Inc . (Exact Name of Registrant as Specified in Its Charter) Louisiana (State or Other Jurisdiction of Incorporation) 1-31905 72-0144530 (Commission File Number) (IRS Employer Identification No.) 1508 Hodges Street , Lake Charles, LA (Address of Principal Executive Offices) (Zip Code) (337) 493-2399 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ☐ Pre -commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ☐ Pre -commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.05 Amendments to the Registrant’s Code of Ethics, or Waiver of a Provision of the Code of Ethics. On March 23, 2017, the board of directors of CKX Lands, Inc. (the “Company”) amended and restated the Company’s Code of Ethics to, among other things, update portions of the Code relating to the handling of conflicts of interest; disclosure in public filings and other public communications; compliance with applicable governmental laws, rules and regulations; reporting of violations of the Code; and accountability for adherence to the Code. The Code is available on the Company’s website, www.ckxlands.com. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CKX Lands, Inc. Date: March 24, 2017 By: /s/Brian R. Jones Brian R. Jones President
